Case 1:20-cr-10310-DPW Document 1 Filed 12/08/20 Page 1 of 9




                                               20cr10310
Case 1:20-cr-10310-DPW Document 1 Filed 12/08/20 Page 2 of 9
Case 1:20-cr-10310-DPW Document 1 Filed 12/08/20 Page 3 of 9
Case 1:20-cr-10310-DPW Document 1 Filed 12/08/20 Page 4 of 9
Case 1:20-cr-10310-DPW Document 1 Filed 12/08/20 Page 5 of 9
Case 1:20-cr-10310-DPW Document 1 Filed 12/08/20 Page 6 of 9
Case 1:20-cr-10310-DPW Document 1 Filed 12/08/20 Page 7 of 9
Case 1:20-cr-10310-DPW Document 1 Filed 12/08/20 Page 8 of 9
Case 1:20-cr-10310-DPW Document 1 Filed 12/08/20 Page 9 of 9
